680 S.E.2d 718 (2009)
Arthur O. ARMSTRONG
v.
SUPERIOR COURT TRIAL JUDGE.
No. 499P06-4.
Supreme Court of North Carolina.
July 13, 2009.
Arthur O. Armstrong, Pro Se.
Catherine C. Eagles, Greensboro, for Superior Court Trial Judge.
Patricia Duffy, Assistant Attorney General, Mercedes O. Chut, Greensboro, for UC Lending Corp.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of July 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
Dismissed by order of the Court in Conference this the 13th of July 2009.